DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	

REQUEST FOR CONTINUED EXAMINATION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/13/2021 has been entered.

Election by Original Presentation
Newly submitted claim 26 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Applicant’s originally elected and examined claims are drawn to:
Inferring activity of PI3K cellular signaling pathway by determining a level of FOXO transcription factor (TF) element in an extracted tissue sample, the determining based on evaluating a mathematical model relating the expression of target genes to PI3K cellular signaling pathway, and inferring the activity of the PI3K cellular signaling pathway.
Newly introduced claim 26 is drawn to physically measuring gene expression, storing activity of PI3K cellular signaling pathway, storing a level of FOXO transcription .
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 26 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Amendments to the claims are acknowledged. 
Claims 1, 3, 4, 6, 7, 9-11, 13, 14 and 20-25 are under consideration. 	
Claims 2, 5, 8, 12 and 16-19 have been cancelled. Claim 26 is withdrawn.



Priority

Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) to EP141501452 filed 01/03/2014 is acknowledged.


Claim Rejections - 35 USC § 101
The instant rejection is maintained for reasons of record and modified to reflect Applicant’s amendments.
35 U.S.C. 101 reads as follows: 


Claims 1, 3, 4, 6, 7, 9-11, 13, 14 and 20-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 1, 3, 4, 6, 7, 9-11, 13, 14 and 20-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A: Identification of an Abstract Idea and Natural Correlation
The claims recite:
Determining, by a processor, activity of the PI3K cellular signaling pathway in the sample of tissue, cells, and/or body fluid of the subject based on the expression levels of three or more target genes of the PI3K cellular signaling pathway measured in the extracted sample. This step reads on an abstract idea because it can be performed by the human mind and also recites determining a natural correlation between PI3K cellular signaling pathway activity and gene expression.
The claims further recite that determining comprises:
Determining a level of a FOXO transcription factor (TF) element in the extracted sample based on the expression level of the three or more target genes of the PI3K cellular signaling pathway. This step reads on an abstract idea because it can be performed by the human mind and also recites determining a natural correlation between a level of FOXO TF and gene expression.
Determining the activity of the PI3K cellular signaling pathway in the tissue, cells, or body fluid of the subject based on the level of the FOXO TF element in the extracted sample. This step an abstract idea because it can be performed by the human mind and 
FairWarning IP, LLC (Decision, pages 5-6, connecting par.) and Elec. Power Grp, LLC v. Alstrom S.A. set forth that the "realm of abstract ideas" includes "collecting information, including when limited to a particular content," and “analyzing information by steps people go through in their minds or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category." 
In view of the Supreme Court decision in Mayo vs. Prometheus (Mayo vs. Prometheus, 566 U.S. _, 132 S. Ct. 1289, 101 USPQ2d 1961 (2012)), it was determined that process claims directed to a natural phenomenon, law of nature, or naturally occurring relation or correlation may not be patent eligible where the claim focuses on the natural phenomenon, law of nature, or naturally occurring relation or correlation.  The instant claims are directed to a process of determining PK13 cellular signaling pathway activity from gene expression of target genes by first determining the FOXO TF level from the gene expression of target genes. The correlation between PK13 cellular signaling pathway activity, FOXO TF level and gene expression is a natural phenomenon, and the claims recite nothing more than a correlation between the natural phenomenon and an underlying principle of said phenomenon.  
Claims 3, 4, 6, 7, 9-11, 14 and 20-25 are drawn to further limiting the judicial exceptions recited in independent claims 1 and 13.
Newly presented claim 25 is drawn to constructing a network between gene expression levels of mRNA direct target genes, training a network by determining level of the FOXO TF, determining the activity of the PI3K cellular signaling pathway, and 
This step reads on an abstract idea and mathematical concept. Constructing a network between expression levels and cellular signaling pathway is organizing information by a process that can be performed mentally. Furthermore, the step of training a network does not recite any limitations that could not be reasonably performed by the human mind. 

Step 2B: Consideration of Practical Application
The claims also recite recommending a drug (claim 6) and that the method is used in at least diagnosis based on the determination or prognosis based on the determination, drug prescription, prediction of drug efficacy, prediction of adverse effects based on the determination, enrollment of the subject in a clinical trial, selection of subsequent tests or selection of companion of diagnosis tests (claim 7).
The recited application of the determination of activity of PI3K cellular signaling pathway is one that generates information which is not a “practical application.”
This judicial exception is not integrated into a practical application because the claims do not fulfill any of the following criteria:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Step 2B: Consideration of Additional Elements and Significantly More
The claims also recite limitations that are not an abstract idea or natural correlation. The claims recite:
	Physically measuring expression levels of three or more target genes of the PI3K cellular signaling pathway wherein the genes comprise AGRP, BCL2L11, BCL6, BNIP3, BTG1, CAT, CAV1, CCND1, CCND2, CCNG2, CDKN1A, CDKN1B, ESR1, FASLG, FBX032, GADD45A, INSR, MXI1, NOS3, PCK1, POMC, PPARGC1A, PRDX3, RBL2, SOD2 and TNFSF10, as in claim 1.
	The specification discloses (page 11, lines 25-30) that the expression levels of the one or more target genes can be measurements of mRNA which result from (rt)-PCR and microarray techniques using probes associated with the target genes or that the expression levels can be measured by concentration of the proteins encoded by the target genes. However, physically measuring expression levels of known genes 
Examiner takes Official Notice that whole genome arrays contain the recited genes which makes the determination of expression levels of the recited genes, which are known genes, to be routine, conventional and well understood. Determining gene expression of known genes is well understood, routine and conventional.
	Furthermore, the initial step of expression level data collection serves as an extra-solution data gathering device as in MPEP 2106.05(g), 3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015)
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it is routine and conventional to perform the acts of obtaining expression levels of known genes including those in the PI3K cellular signaling pathway as recited in claim 1. Other elements of the method include a processor circuitry, memory and non-transitory computer readable medium, interpreted to be recitation of generic computer structure that serve to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to 

Response to Arguments
Applicant's arguments filed 3/31/2021 has been fully considered but they are not persuasive. 
Applicants argue that the claims have been amended herein to recite “determining by a processor circuitry,” and that this feature does not belong to Mathematical Concepts, Method of Organizing Human activity or Mental Processes, this feature is not an abstract idea and therefore should be considered an additional element.
In response, Applicants are pointed to MPEP section 2106.05(f) which explains:
As explained by the Supreme Court, in order to make a claim directed to a judicial exception patent-eligible, the additional element or combination of elements must do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’". Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014) (quoting Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965). Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984 (warning against a § 101  analysis that turns on "the draftsman’s art").

Applicants argue that the claimed process solves a certain technology problem with regard to the selection of a targeted drug and that the process reflects an improvement to technology.
In response, Applicants are pointed to sections 2106.04(d)(1) and 2106.05(a), especially  section “II. Improvement To Any Other Technology of Technical Field.” Taken the MPEP section and examples as a whole it is noted that all improvements to technology are improvements that manifest in the “real world realm,” or to the function of a computer. Instantly, however, the claims are drawn to applying an abstract idea to be processed by a computer; merely relying on the computer as a work horse. The claimed processes does not improve computer technology but merely implements computer technology to analyze information. As, such any improvement to technology such as a specific treatment for breast cancer that is selected from the application of the claimed process is not reflected in the claims. There are no steps that reflect an improvement to technology, only steps that are abstract ideas and natural correlations.
 Response to Affidavit Filed under Rule 132:
The instant declaration has been considered but is not persuasive because the argued improvements are not reflected in the claims. The claims are not drawn to 
Should the claims be amended to reflect the studies described in the Affidavit, it would not be sufficient if the claimed steps continued to read on analysis steps that can be performed by the human mind or with mathematical concepts. The analytical determination that patients had better prognosis when treated with tamoxifen would still need to be practically applied, such as with a step of actually treating patients with tamoxifen.

Claim Rejections - 35 USC § 112-2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Reply to Applicants Arguments in the previous Office action of 12/10/2020
Applicants ague (Argument 1, pages 7-8) that the claims are not a judicial exception such as an abstract idea or natural phenomenon but instead recite a physical step of measuring expression levels of three or more target genes; and even if the claims recite a judicial exception, claim 1 is integrated into a practical application. 
In response, the additional element step of physically measuring expression levels of three or more target genes of the PI3K cellular signaling pathway, as selected from the genes listed in claim 1, is deemed to be insignificant extra solution activity because measuring gene expression data of known genes is well known, routine and conventional. MPEP 2106.05(g), states extra solution activity includes consideration of “3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering.” As such, 
Applicants argue (Argument 1, pages 8-9) that claim 1 is integrated into a practical application wherein the claims provide an improvement to performing proteomic and genomic analysis. Applicants cite the October 2019 Update to the Subject Matter Eligibility Guidance and cite that there is “no requirement for the judicial exception to provide the improvement,” and that that the improvement can be provided by “the additional elements and in combination with the recited judicial exception (as in Finjan).”
For purposes of clarity, Examiner cites Finjan (decision, page 6, par. 1-2):
We determined in Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1319 (Fed. Cir. 2016), that “[b]y itself, virus screening is well-known and constitutes an abstract idea.” We also found that performing the virus scan on an intermediary computer—so as to ensure that files are scanned before they can reach a user’s computer— is a “perfectly conventional” approach and is also abstract. Id. at 1321. Here the claimed method does a good deal more.
Claim 1 of the ’844 patent scans a downloadable and attaches the virus scan results to the downloadable in the form of a newly generated file: a “security profile that identifies suspicious code in the received Downloadable.” The district court’s claim construction decision emphasizes that this “identif[y] suspicious code” limitation can only be satisfied if the security profile includes “details about the suspicious code in the received downloadable, such
as . . . ‘all potentially hostile or suspicious code operations that may be attempted by the Downloadable.’” Finjan, Inc. v. Blue Coat Sys., Inc., No. 13-CV-03999-BLF, 2014
WL 5361976, at *9 (N.D. Cal. Oct. 20, 2014). The security profile must include the information about potentially hostile operations produced by a “behavior-based” virus scan. This operation is distinguished from traditional, “code-matching” virus scans that are limited to recognizing the presence of previously-identified viruses, typically by comparing the code in a downloadable to a database of known suspicious code. The question, then, is whether
this behavior-based virus scan in the ’844 patent constitutes an improvement in computer functionality. We think it does.

While the court in Fingan found that virus screening is an abstract idea, the additional element of attaching the results of the virus scan in the form of a newly generated file amounted to an improvement to computer functionality. Thus, in Fingan, the court found that the claims resulted in an improvement to computer technology, as in the first bullet point cited in the rejection above under   “Step 2B: Consideration of Practical Application.”
It should also be noted that in buySAFE (decision, page 6, lines 11-18), the courts explained that the practical application is one that results in an application of the ineligible subject matter in the physical realm:
Such a claim falls outside section 101 if (a) it is “directed to” matter in one of the three excluded categories and (b) “the additional elements” do not supply an “inventive concept” in the physical realm of things and acts—a “new and useful application” of the ineligible matter in the physical realm—that ensures that the patent is on something “significantly more than” the ineligible matter itself. BuySafe, Inc. v. Google, Inc..
Thus, in buySafe, the practical application is again clarified as an application of the ineligible subject matter “in the physical real.” In terms of Fingan, that would be the improvement to computer functionality in the technical field of virus scanning and reporting software.
However, in contrast, the instant claims are directed to measuring expression levels of three or more target genes and determining activity of the PI3K cellular signaling pathway which is a natural correlation. 

In response, Applicants are arguing that they have recognized a natural correlation between tumor characteristics and activity of the PI3K cellular signaling pathway. This is a natural correlation and a judicial exception.
Applicants argue (Argument 3, page 10) that they disagree with Examiner’s citing Nuijten because the claim are issue in Nuitjen was drawn to a signal.
In response, section 2106.03 sets forth Four Categories for patentability wherein information per se is excluded. In re Nuijten is quoted because the decision explained that no matter if the subject matter is “new and useful,” if it is outside to the four categories, it is not statutory. Therefore, information per se is not an “improvement to technology.” Information is not “technology” (it is outside of the four categories of patentable subject matter). Therefore, merely determining new and useful information by a process drawn to abstract ideas and a natural correlation (without something significantly more), is a determination of abstract subject matter and not an improvement to technology.
Applicants argue (Argument 5, page 13) that there is nothing in the Office Action that demonstrates well-understood, routine, conventional nature of the claimed element.
In response, the “additional elements” of the claims are addressed under section 2B where Examiner has taken Official Notice that mearing expression levels of the listed genes is routine, conventional and well understood. Whole genome arrays contain the 
Applicants argue (Argument 6) that the claim does not recite “measurer.”
In response, the rejection for reciting the nonce term “measurer” has been deleted.
Applicants argue (Argument 7, page 13) that the addition elements of the claim are not well understood. 
In response, “additional elements” are the limitations of the claims that are recited “in addition to” the natural correlation or steps that read on an abstract idea (i.e., mental process steps or mathematical concepts). The additional elements are:
Physically measuring expression levels of three or more target gene in the PI3K cellular signaling pathway, wherein the genes comprise AGRP, BCL2L11, BCL6, BNIP3, BTG1, CAT, CAV1, CCND1, CCND2, CCNG2, CDKN1A, CDKN1B, ESR1, FASLG, FBX032, GADD45A, INSR, MXI1, NOS3, PCK1, POMC, PPARGC1A, PRDX3, RBL2, SOD2 and TNFSF10, as in claim 1.
Examiner takes Official Notice that because these are known genes and the techniques for measuring them is known, e.g. whole genome arrays contain the recited genes, measuring the expression level of these genes is well known, routine can conventional and amounts to mere data gathering as set forth in MPEP 2106.05(g): 
(3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering)
• Mere Data Gathering:
i. Performing clinical tests on individuals to obtain input for an equation, In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989);
vi. Determining the level of a biomarker in blood, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968. See also PerkinElmer, Inc. v. Intema Ltd., 496 Fed. App'x 65, 73, 105 USPQ2d 1960, 1966 (Fed. Cir. 2012) (assessing or measuring data derived from an ultrasound scan, to be used in a diagnosis).

Applicants argue that the method of claim 1 improves the possibilities of characterizing patients that have a tumor, e.g. breast cancer which is partially driven by a deregulated PI3K cellular signaling pathway.
In response, Applicants are arguing that they have recognized a natural correlation. However, this is a judicial exception and not patentable subject matter. 
Claims 3, 4, 6, 7, 9-12, 14 and 20-24 are drawn to further limiting the judicial exceptions recited in independent claims 1 and 13.

Noted Prior Art
	Deng et al. US 2012/0289431 par. 0333 teaching CDKN1B, FASLG, and RBL2 proteins which are involved in the P13K pathway.

Suggestion for Examiner Interview
Applicant is advised to contact the Examiner at the below listed contact information in order to set up an Interview to discuss the rejections maintained and newly set forth herein.  It is noted that an Interview with the Examiner serves to move prosecution forward and clarify remaining issues in the Office Action.

	
Conclusion
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky, whose telephone number is (571)-272-7540.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Karlheinz Skowronek can be reached via telephone (571)-272-9047.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Anna Skibinsky/
Primary Examiner, Art Unit 1631